20-3408-cr
     United States v. Dumas


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 8th day of March, two thousand twenty-two.
 4
 5   PRESENT:
 1               PIERRE N. LEVAL,
 2               MICHAEL H. PARK,
 3               MYRNA PÉREZ,
 4                     Circuit Judges.
 1   _______________________________________
 2
 3   UNITED STATES OF AMERICA,
 4
 5                     Appellee,
 6
 7                     v.                                                    20-3408
 8
 9   BRANDON L. DUMAS,
10
11               Defendant-Appellant.
12   _______________________________________
13
14   FOR DEFENDANT-APPELLANT:                         ANDREW R. SAFRANKO, Lamarche Safranko
15                                                    Law PLLC, Albany, NY.
16
17   FOR APPELLEE:                                    ELIZABETH C. COOMBE (Steven D. Clymer,
18                                                    on the brief), for Antoinette T. Bacon, Acting
19                                                    United States Attorney for the Northern
20                                                    District of New York, Albany, NY.

 1


 2
 3          Appeal from a judgment of the United States District Court for the Northern District of

 4   New York (Mordue, J.).

 5          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 6   DECREED that the judgment of the district court is AFFIRMED.

 7          On September 29, 2017, an acquaintance of Defendant Brandon L. Dumas (“witness”)

 8   made a report to the Federal Bureau of Investigation (“FBI”) concerning exploitation of a minor

 9   by Dumas. That day, the witness had received from Dumas over Facebook messenger a picture

10   of Dumas’s face covered in feces and a picture of a boy wearing only a shirt sitting on the chest of

11   an unidentifiable adult male, along with messages suggesting that he was sexually abusing the

12   child. Christopher R. Smith, an Investigator with the Colonie Police Department and Task Force

13   Officer with the FBI, verified the report and submitted a search warrant application. On October

14   5, the local criminal court in Colonie issued a search warrant authorizing the seizure of property

15   “believed to contain evidence that will constitute, substantiate or support violations of Articles

16   130/235/263/260 of the Penal Law of the State of New York.” App’x at 96. The search warrant

17   was executed the following day by members of the Albany FBI Child Exploitation Task Force,

18   including Smith, and they seized Dumas’s cell phone and laptop, which both contained images

19   and videos of child pornography.

20          Dumas was indicted on two counts of distribution of child pornography, 18 U.S.C.

21   § 2252A(a)(2)(A), one count of receipt of child pornography, 18 U.S.C. § 2252A(a)(2)(A), and

22   two counts of possession of child pornography, 18 U.S.C. § 2252A(a)(5)(B). Dumas moved to

23   suppress physical evidence seized during the warrant execution, arguing that the warrant was

24   overbroad and not sufficiently particular, that the good-faith exception to the exclusionary rule

25   should not apply, and alternatively, that he was entitled to a Franks hearing. The district court


                                                      2
26   found that the warrant was insufficiently particular but denied the motion, concluding that the

27   good-faith exception to the exclusionary rule applied. Dumas entered a conditional guilty plea to

28   all counts in the indictment, preserving his right to appeal the district court’s application of the

29   good-faith exception. Dumas timely appealed. We assume the parties’ familiarity with the

30   underlying facts, the procedural history of the case, and the issues on appeal.

31          The government does not dispute that the warrant was insufficiently particular to satisfy

32   the Fourth Amendment because the warrant allowed officers to seize evidence of 47 different

33   crimes within Articles 130, 235, 260, 263 of the New York Penal Law, many of which were

34   unrelated to the evidence in the warrant application. The parties dispute only whether the district

35   court erred by applying the good-faith exception to the exclusionary rule, which we review de

36   novo. See United States v. Caraher, 973 F.3d 57, 61 (2d Cir. 2020).

37          Although exclusion of evidence is the typical remedy for a Fourth Amendment violation,

38   the Supreme Court has recognized a good-faith exception when law enforcement officers act in

39   objectively reasonable reliance on a warrant that is later invalidated. See United States v. Leon,

40   468 U.S. 897, 922 (1984).       The Court identified four circumstances where the good-faith

41   exception would not apply:

42          (1) where the issuing magistrate has been knowingly misled; (2) where the issuing
43          magistrate wholly abandoned his or her judicial role; (3) where the application is
44          so lacking in indicia of probable cause as to render reliance upon it unreasonable;
45          and (4) where the warrant is so facially deficient that reliance upon it is
46          unreasonable.
47
48   United States v. Moore, 968 F.2d 216, 222 (2d Cir. 1992) (citing Leon, 468 U.S. at 923). Dumas

49   argues that the first, third, and fourth circumstances apply here.

50          First, Dumas argues that Smith knowingly misled the magistrate in his warrant application

51   by (1) stating that Dumas was the unidentifiable male in the picture with the boy; (2) redacting the


                                                       3
52   photo of the boy and stating that the boy’s buttocks was “exposed,” suggesting the photo was more

53   explicit than it actually was; and (3) omitting Dumas’s statement “Jk just messing w you” in

54   Smith’s description of the investigation. App’x at 105, 111. We are unpersuaded. Although

55   the government acknowledges that Dumas cannot be positively identified in the picture with the

56   boy, it was reasonable to infer that Dumas was the adult male in the picture based on his messages.

57   Dumas had just stated that he was “spending tons of time with” his friend’s ten-year-old son;

58   Dumas sent the photo with the message, “Today”; and after sending the picture, Dumas stated,

59   “It’s the fact that it ain’t right which is so hot[.] Like playin w him for example.” App’x at 110–

60   11. Nor was it misleading to describe the boy’s buttocks as “exposed”—the boy in the photo is

61   wearing only a shirt and the side of his buttocks is visible. And Smith attached a copy of the

62   entire Facebook messenger conversation, which included the “Jk just messing w you” message, to

63   the warrant application.

64           Dumas also contends that although his messages might be sufficient for probable cause of

65   child abuse, they were not sufficient for probable cause of child pornography. We disagree.

66   Through his messages, Dumas not only described sexual abuse of a minor, but he also sent

67   pictures—one of which depicted a boy wearing only a shirt—documenting his behavior. Based

68   on this information, it was reasonable to infer that Dumas had taken additional pictures of the boy

69   that would constitute child pornography. 1




             1
                Dumas also claims that describing the boy’s buttocks as “exposed” and redacting the photo made
     it seem like an example of child pornography when it was not. As explained above, the warrant application
     was not misleading, and even if the photo was unredacted and Smith decided to use a different description,
     Dumas’s messages would still be sufficient to establish probable cause of child pornography. See United
     States v. Canfield, 212 F.3d 713, 718 (2d Cir. 2000) (“The ultimate inquiry is whether, after putting aside
     erroneous information and material omissions, there remains a residue of independent and lawful
     information sufficient to support probable cause.” (cleaned up)).

                                                         4
70          Finally, Dumas argues that the warrant was so facially deficient that reliance upon it was

71   unreasonable. He attempts to distinguish this case from United States v. Rosa, in which we held

72   that the good-faith exception applied. 626 F.3d 56, 64–66 (2d Cir. 2010). We are unconvinced.

73   Here, the warrant, though deficient, was more specific than the one in Rosa, which permitted police

74   to seize and search items “which would tend to identify criminal conduct.” Id. at 58. And, as in

75   Rosa, “[t]he search warrant application” here “ma[de] clear that the purpose of the search was to

76   obtain evidence of child pornography and child [sexual abuse]” where it stated:

77          there is cause to believe that there is sexual abuse of a minor by Brandon L. Dumas
78          and that [his] computer or computers . . . may contain images of child pornography,
79          and that Brandon L. Dumas . . . has made these images of child pornography
80          available for distribution via the Internet, in violation of Articles 130/235/263/260
81          of the New York State Penal Law.
82
83   Id. at 65; App’x at 105.

84          Additionally, Smith was the affiant in the application and was involved in the

85   execution of the search warrant, and thus “was intimately familiar with the contemplated

86   limits of the search.” Rosa, 626 F.3d at 65; cf. In re 650 Fifth Ave., 934 F.3d 147, 163 (2d

87   Cir. 2019) (holding that the good-faith exception did not apply in part because “there [was]

88   no evidence that anyone on the search team reviewed the [agent’s] affidavit before the

89   search or heard from [the agent] during the operations briefing”). And the agents seized

90   only Dumas’s phone and laptop, so there was “no evidence that the team of officers

91   searched for, or seized, any items that were unrelated to the crimes for which probable

92   cause had been shown.” Rosa, 626 F.3d at 65; cf. In re 650 Fifth Ave., 934 F.3d at 164

93   (government “seized over two hundred boxes of evidence and several computers”).

94          In sum, what occurred here was not the “deliberate, reckless, or grossly negligent

95   conduct” or “recurring or systemic negligence” that the exclusionary rule is meant to deter,


                                                      5
 96   and law enforcement’s conduct was not sufficiently culpable or deliberate to make

 97   deterrence “worth the price paid by the justice system.” Herring v. United States, 555

 98   U.S. 135, 144 (2009).

99            We have considered the remainder of Dumas’s arguments and find them to be without

100   merit. 2 Accordingly, we affirm the judgment of the district court.

101                                                     FOR THE COURT:
102                                                     Catherine O’Hagan Wolfe, Clerk of Court




              2
                 Dumas waived his Franks hearing claim by failing to preserve this issue in his conditional plea
      agreement. See United States v. Coffin, 76 F.3d 494, 497 (2d Cir. 1996) (“The issues preserved for appeal
      must be framed with precision and stated with specificity.”). In any event, as explained above, Dumas’s
      claim fails on the merits because he has not shown that Smith “intentionally or recklessly” included a “false
      statement . . . integral to the probable cause finding.” Caraher, 973 F.3d at 62.

                                                           6